           Case 2:20-cv-01671-KJM-CKD Document 13 Filed 11/16/20 Page 1 of 3




 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     JOHN P. BRISCOE (SBN: 273690)
 3
     jbriscoe@mayallaw.com
 4   RACHEL ALLGAIER (SBN: 318664)
     rallgaier@mayallaw.com
 5   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 6   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
 7

 8   Attorneys for Plaintiff Joanna Ramirez

 9
                               IN THE UNITED STATES DISTRICT COURT
10

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12   JOANNA RAMIREZ, an individual,                         Case No.: 2:20−CV−01671−KJM−CKD

13           Plaintiff,                                     STIPULATED ORDER PERMITTING
                                                            FILING OF SECOND AMENDED
14   vs.                                                    COMPLAINT
15
     WESTERN REFINING RETAIL, LLC, a
16   limited liability company; and DOES 1-100,
     inclusive,
17
             Defendants.
18

19

20           IT IS HEREBY STIPULATED between Plaintiff Joanna Ramirez (“Plaintiff”) and

21   Defendant Western Refining Retail, LLC (“Defendant”) that (1) Plaintiff shall have leave to file

22   the Second Amended Complaint (“SAC”) attached hereto as Exhibit A provided Defendant shall

23   have all rights to contest the SAC, including by motion or other responsive pleading, on any and all

24   grounds, (2) the SAC shall be deemed served as of the date this stipulation is approved by the

25

26

27   Stipulated Order Permitting Filing of Second Amended Complaint
     Page 1 of 3
28
          Case 2:20-cv-01671-KJM-CKD Document 13 Filed 11/16/20 Page 2 of 3




 1   above-captioned Court, and (3) Defendant shall have twenty-one (21) days from the date of service

 2   to respond to the SAC.

 3   DATED: November 5, 2020                                   MAYALL HURLEY P.C.

 4
                                              By               /s/ John P. Briscoe
 5
                                                               ROBERT J. WASSERMAN
 6                                                             JOHN P. BRISCOE
                                                               RACHEL ALLGAIER
 7                                                             Attorneys for Plaintiff
 8
      DATED: November 5, 2020                                  SHOOK, HARDY & BACON L.L.P.
 9

10

11

12
                                                               By:
13
                                                                       Jesus J. Torres
14                                                                    William C. Martucci (pro hac
                                                                      vice forthcoming)
15                                                                    Kristen A. Page (pro hac vice
                                                                      forthcoming)
16
                                                                       Attorneys for Defendant
17                                                                     Western Refining Retail, LLC
18

19

20

21

22

23

24

25

26

27   Stipulated Order Permitting Filing of Second Amended Complaint
     Page 2 of 3
28
          Case 2:20-cv-01671-KJM-CKD Document 13 Filed 11/16/20 Page 3 of 3




 1                                                     ORDER

 2           Having reviewed the terms of the parties’ above stipulation, and for good cause showing, IT

 3   IS HEREBY ORDERED that Plaintiff may file the Second Amended Complaint (submitted as

 4   Exhibit A to the aforementioned stipulation). The clerk is hereby directed to file the Second

 5   Amended Complaint. The Second Amended Complaint is deemed served as of the date of this

 6   order, and Defendant shall file a responsive pleading within twenty-one (21) days of this order.

 7           IT IS SO ORDERED.

 8   DATED: November 16, 2020.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   Stipulated Order Permitting Filing of Second Amended Complaint
     Page 3 of 3
28
